Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 1 of 51   PageID #: 465




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  Venice PI, LLC,
  Millennium Funding, Inc., and
  Bodyguard Productions, Inc.


                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

   Venice PI, LLC,                      )   Case No.: 17-cv-335-JAO-KJM
   Millennium Funding, Inc., and        )   (Copyright)
   Bodyguard Productions, Inc.,         )
                                        )   THIRD AMENDED COMPLAINT;
                   Plaintiffs,          )   DECLARATION OF DANIEL
        vs.                             )   ARHEIDT; DECLARATION OF
                                        )   COUNSEL; DECLARATION OF
   STANISLAV AMELCHYTS, and             )   MARVIN YANGRELIG;
   CLINTON BOVEE                        )   DECLARATION OF KODY KIM;
                                        )   DECLARATION OF WAYMOND
                   Defendants.          )   NGAI; EXHIBITS 1-20
                                        )
                                        )   (1) DIRECT COPYRIGHT
                                        )       INFRINGEMENT
                                        )
                                        )   (2) CONTRIBUTORY
                                        )       COPYRIGHT
                                        )       INFRINGEMENT
                                        )

                       THIRD AMENDED COMPLAINT



  17-cv-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 2 of 51             PageID #: 466




           Plaintiffs Venice PI, LLC, Millennium Funding, Inc., and Bodyguard

  Productions, Inc. (referred to sometimes hereafter collectively as “Plaintiffs”), file

  this Third Amended Complaint against Defendants STANISLAV AMELCHYTS

  and CLINTON BOVEE (referred to sometimes hereafter collectively as

  “Defendants”) and allege as follows:

                           I.     NATURE OF THE ACTION

           1.    Plaintiffs bring this action to stop the massive piracy of their motion

  pictures brought on by the BitTorrent protocol software application Popcorn Time

  (“Popcorn Time”). The Defendant STANISLAV AMELCHYTS promotes Popcorn

  Time for the purpose of infringing copyright protected content to members of the

  public such as Defendant CLINTON BOVEE, who eagerly install Popcorn Time to

  watch copyright protected content as instructed, thereby helping achieving financial

  gain for Defendant STANISLAV AMELCHYTS.

           2.    To halt Defendants’ illegal activities, Plaintiffs bring this action under

  the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

  Copyright Act”) and allege that Defendants are liable for (1) direct copyright

  infringement in violation of 17 U.S.C. §§ 106 and 501; and, (2) contributory

  copyright infringement.

                          II.    JURISDICTION AND VENUE

           3.    This Court has subject matter jurisdiction over this action pursuant to

                                              2
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 3 of 51            PageID #: 467




  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.   Defendant STANISLAV AMELCHYTS solicits, transacts, or is doing

  business within this jurisdiction, and has committed unlawful and tortious acts both

  within and outside this jurisdiction with the full knowledge that his acts would cause

  injury in this jurisdiction.

           5.   Defendant STANISLAV AMELCHYTS causes harm to Plaintiffs’

  business within this District (Hawaii) by diverting customers in this District to

  unauthorized Internet-based content distribution services through, at least, his

  promotion and distribution of Popcorn Time on various distribution channels

  including his website popcorn-time.to, the website uptodown.com and the Google

  play store. As such, Defendant STANISLAV AMELCHYTS has sufficient contacts

  with this judicial district to permit the Court’s exercise of personal jurisdiction over

  him.

           6.   Popcorn     Time, as    promoted     and   distributed   by Defendant

  STANISLAV AMELYCHYTS, maintains substantial continuous contacts with its

  users (including those in the United States and in Hawaii such as Defendant

  CLINTON BOVEE) after the users have installed it on their devices.

           7.   As one example of such continuous contact, Popcorn Time, as

  promoted and distributed by Defendant STANISLAV AMELYCHYTS, performs a

                                             3
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 4 of 51           PageID #: 468




  handshake to connect one of its users’ devices to another client who has a piece of a

  file desired by the users. See Decl. of Arheidt at ¶11.

           8.    Popcorn   Time, as     promoted     and    distributed   by Defendant

  STANISLAV AMELYCHYTS, knows the Internet Protocol (“IP”) addresses of its

  users, including that of Defendant CLINTON BOVEE in Hawaii, and that of the

  client device(s) having a piece of a file desired by the users. Id.

           9.    Popcorn   Time, as     promoted     and    distributed   by Defendant

  STANISLAV AMELYCHYTS, facilitates the transfer of the file desired by the users

  such as Defendant CLINTON BOVEE from the client device to the users in this

  District and vice versa. Id.

           10.   Popcorn   Time, as     promoted     and    distributed   by Defendant

  STANISLAV AMELYCHYTS, purposely does not use geoblocking to filter out IP

  addresses from the United States and/or Hawaii. Rather, Defendant STANISLAV

  AMELYCHYTS emphasizes that Popcorn Time has “No Restrictions”. See Decl.

  of Counsel at ¶10 (reshown below).




                                             4
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 5 of 51              PageID #: 469




           11.   In the alternative, the Court has personal jurisdiction over Defendant

  STANISLAV AMELCHYTS pursuant to Fed. R. Civ. P. 4(k)(2), the so-called

  federal long-arm statute, for at least the following reasons: (1) Plaintiffs’ claims arise

  under federal copyright law; (2) the Defendant STANISLAV AMELCHYTS

  purposely directed his electronic activity into the United States and targets and

  attracts a substantial number of users in the United States and, more particularly, this

  District; (3) Defendant STANISLAV AMELCHYTS did so with the manifest intent

  of engaging in business or other interactions with the United States; (4) the

  Defendant STANISLAV AMELCHYTS is not subject to jurisdiction in any state’s

  courts of general jurisdiction; and (5) exercising jurisdiction is consistent with the

  Constitution and laws of the United States.

           12.   Defendant STANISLAV AMELCHYTS uses or has used the services

                                              5
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 6 of 51          PageID #: 470




  of numerous companies in the United States for promoting and distributing Popcorn

  Time including, but not limited to, Google LLC, BlackHOST Ltd, Velocity Servers,

  Inc. d/b/a ColoCrossing, Cloudflare, Inc and Tonic Domains Corporation.

           13.   On the website popcorn-time.to (hereafter referred to sometimes as

  “website”), Defendant STANISLAV AMELCHYTS includes a forum where users

  can interact with him to work on software bugs and provide suggestions. See Exhibit

  “1”.

           14.   Users are required to register before they can use the forum and agree

  to the terms of use. Id.

           15.   The terms require the user “not to post…material that may violate any

  laws be it of your country…” and “doing so may lead to you being...banned, with

  notification of your Internet Service Provider…” and state that “The IP addresses of

  all posts are recorded to aid in enforcing these conditions.” Id.

           16.   Users are further required to agree to comply the with United States

  Child Online Privacy and Protection Act of 1998 before they can register to join the

  forum. See Exhibit “2”.

           17.   Defendant STANISLAV AMELCHYTS provides the website

  exclusively in English.

           18.   Defendant’s website includes a blog portion in which Popcorn Time is

  promoted as showing access to overwhelmingly if not all Hollywood motion

                                             6
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 7 of 51              PageID #: 471




  pictures. See Exhibit “3”.

           19.   The plurality of Internet traffic to Defendant STANISLAV

  AMELCHYTS’s website popcorn-time.to originates from the United States of

  America. See Exhibit “4”.

           20.   Defendant CLINTON BOVEE resides in, solicits, transacts, and is

  doing business within this jurisdiction, and has committed unlawful and tortious acts

  both within and outside this jurisdiction with the full knowledge that his acts would

  cause injury in this jurisdiction. As such, Defendant CLINTON BOVEE has

  sufficient contacts with this judicial district to permit the Court’s exercise of personal

  jurisdiction over him.

           21.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; (b) the Defendant CLINTON BOVEE resides, and

  therefore can be found, in this District; and (c)(3) Defendant STANISLAV

  AMELCHYTS may be sued in this District.

                                     III.   PARTIES

                           A. The First Plaintiff, Venice PI, LLC.

           22.   The First Plaintiff Venice PI, LLC (“Venice”) is a limited liability

  company organized under the laws of California with principal offices in Los

  Angeles, California.
                                              7
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 8 of 51          PageID #: 472




           23.   Venice is an affiliate of Voltage Pictures, a production company with

  a notable catalog of major motion pictures. (www.voltagepictures.com).

           24.   Venice is the owner of the copyright for the motion picture “Once

  Upon a Time in Venice”, a major motion picture released in June of 2017.

           25.   Once Upon a Time in Venice is about a private investigator who must

  follow a bizarre and comic path to recover his stolen dog.

                      B. The Second Plaintiff Millennium Funding, Inc.

           26.   The Second Plaintiff Millennium Funding, Inc. (“Millennium”) is a

  corporation organized and existing under the laws of the state of Nevada with

  principal offices in Los Angeles, California.

           27.   Millennium is a production company and distributor of a notable

  catalog of major motion pictures. (www.millenniumfilms.com).

           28.   Per a merger with LHF Productions, Inc., Millennium is the owner of

  the copyright for the motion picture in the Second Work “London Has Fallen”, a

  major motion picture released in 2016 and the sequel to the successful 2013

  theatrical release Olympus Has Fallen.

           29.   Per a merger with ME2 Productions, Inc., Millennium is the owner of

  the copyright for the motion picture in the Work “Mechanic: Resurrection” a major

  motion picture released in 2016 and the sequel to the highly successful 2011 film

  “The Mechanic”.

                                            8
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 9 of 51          PageID #: 473




           30.   Per a merger with UN4 Productions, Inc., Millennium is the owner of

  the copyrights for the screenplay and motion picture in the Work “Boyka:

  Undisputed IV” a major motion picture released in 2017.

           31.   Per a merger with Criminal Production, Inc., Millennium is the owner

  of the copyright for the motion picture in the Work “Criminal” a major motion

  picture released in 2017.

                    C. The Third Plaintiff, Bodyguard Productions, Inc.

           32.   The Third Plaintiff Bodyguard Productions, Inc. (“Bodyguard”) is a

  corporation organized and existing under the laws of the State of Nevada.

           33.   Bodyguard is the owner of the copyright for the motion picture in the

  Fourth Work “The Hitman’s Bodyguard”, a major motion picture released in 2017.

           34.   The Hitman’s Bodyguard is an action movie directed by Patrick

  Hughes, and stars Ryan Reynolds as the world’s top bodyguard, and Samuel L.

  Jackson as a hitman and his new client. The Hitman’s Bodyguard tells the story of

  how the hitman and the bodyguard must put aside their difference and work together

  so that the hitman can testify at the International Court of Justice.

           35.   The Plaintiffs’ motion pictures will be referred to collectively

  sometimes here as the “Works”.

                                      E. The Defendants

                   A. The First Defendant, STANISLAV AMELYCHYTS

                                             9
  17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 10 of 51           PageID #:
                                    474



          36.   Upon     information    and     belief,   Defendant    STANISLAV

 AMELYCHYTS is a resident of Kyiv, Ukraine.

          37.   Defendant STANISLAV AMELYCHYTS maintains a publicly

 available website at the social media site FACEBOOK where he describes himself

 as being employed with the Russian software company Terrasoft as an account

 manager. See Decl. of Counsel at ¶15.

          38.   Terrasoft describes itself as the leading global provider of Customer

 Relationship Management software.

          39.   Upon     information    and     belief,   Defendant    STANISLAV

 AMELYCHYTS by himself, or together with other individuals, developed at least

 one version of Popcorn Time. See Exhibit 5 (https://torrentfreak.com/popcorn-

 time-launches-new-bittorrent-tracker-fight-copyright-monopolies-161230/)        [last

 accessed on Dec. 21, 2018].

          40.   Defendant STANISLAV AMELYCHYTS distributes copies of

 Popcorn time and promotes it for the infringing purpose of “watch torrent movies

 instantly”, including Plaintiffs’ copyright protected Works, via various distribution

 channels. See Decl. of Counsel at ¶10 (reshown below).




                                           10
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 11 of 51    PageID #:
                                    475




          41.   Defendant STANISLAV AMELYCHYTS operates the interactive

 website www.popcorn-time.to as of June 14, 2018. This website is one such

 distribution channel at which Defendant STANISLAV AMELYCHYTS distributes

 and promotes Popcorn Time.

          42.   On the website, Defendant STANISLAV AMELYCHYTS describes

 Popcorn Time as having “No restrictions” and “Watch any movie or TV Show as

 many times as you want”. Id.

          43.   Defendant STANISLAV AMELYCHYTS states on the website,

 “Popcorn Time is an absolutely free service which enables millions…to watch

 almost all the movies that were ever screened on this planet….” and “Its main

 objective is to make the films available to…those who are unable to




                                      11
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 12 of 51          PageID #:
                                    476



 consume…because they cannot afford to buy expensive [sic] dvd’s or to subscribe

 to a local cable…or to Netflix.” Id. at ¶25 (reshown below).




          44.   Defendant STANISLAV AMELYCHYTS’s website includes a link to

 download Popcorn time Beta 6.0.

          45.   Clicking on the link automatically starts download of an executable

 file that when installed on a computing device installs Popcorn time. See Decl. of

 Arheidt at ¶5.

          46.   Defendant STANISLAV AMELYCHYTS uses a top level domain

 “.TO” which is the Internet country code domain of the island kingdom of Tonga

 and run by Tonic Domains Corporation in Tiburon, California.

          47.   The name server for the website popcorn-time.to is a California based

 company Cloudflare, Inc. See Decl. of Counsel at ¶18. Cloudflare, Inc. has
                                           12
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 13 of 51          PageID #:
                                    477



 indicated that an individual at Internet Protocol (“IP”) address 46.211.156.252 at

 email address skyvap@mail.ru is responsible for the website.

          48.   Upon information and belief, Mail.ru is a Russian Internet company.

          49.   Publicly available geolocation records indicate that IP address

 46.211.156.252 is owned by the Ukrainian telecommunication company Kyivstar.

          50.   The website popcorn-time.to was hosted by BlackHOST at IP address

 185.142.237.9 as of June 14, 2018. Id..

          51.   BlackHOST has indicated that the tenant at IP address 185.142.237.9

 was STANISLAV AMELCHYTS of Kyiv Ukraine. See Exhibit “6”.

          52.   The website is currently hosted by Velocity Servers, Inc. d/b/a

 ColoCrossing at IP address 107.175.38.120 as of December 24, 2018. See Decl. of

 Counsel at ¶18.

          53.   ColoCrossing has indicated that the current tenant at IP address

 107.175.38.120 is Ipserver LP. Id. at ¶19.

          54.   Ipserver LP is a Russian company that provides rental services for

 dedicated and virtual services. See www.ipserver.su/en.

          55.   Defendant STANISLAV AMELYCHYTS uses the email address

 thetime4popcorn@gmail.com to solicit feedback. See Decl. of Counsel at ¶¶26-28.

          56.   Plaintiffs sent a copy of the Second Amended Complaint to Defendant

 at email address thetime4popcorn@gmail.com on July 18, 2018.

                                           13
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 14 of 51             PageID #:
                                    478



          57.   Within days of Plaintiffs’ email of July 18, 2018, Defendant

 STANISLAV AMELCHYTS abruptly switched his Internet hosting service to

 ColoCrossing.

          58.   Upon information and belief, Defendant STANISLAV AMELCHYTS

 and/or his cohorts are currently using the services of Ipserver LP to host the website.

          59.   Upon information and belief, Defendant STANISLAV AMELCHYTS

 and/or his cohorts abruptly changed to using ColoCrossing under the services of

 Ipserver LP in an attempt to hide STANISLAV AMELYCHYTS’s identify from

 Plaintiffs.

          60.   The Defendant STANISLAV AMELCHYTS also promotes and

 distributes a windows version of Popcorn Time on the website uptodown.com at

 specifically, popcorn-time.en.uptodown.com/windows (in English) and popcorn-

 time.uptodown.com/windows (in Spanish) as of December 21, 2018. See Decl. of

 Counsel at ¶20 (reshown below).




                                           14
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 15 of 51       PageID #:
                                    479




          61.   Here, once again Defendant makes no secret of Popcorn Time’s

 illegitimate purpose – infringing Copyright protected content by stating “Popcorn

 Time is an app that enables you to watch tons of streaming movies – from classics

 to new releases…”.




                                        15
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 16 of 51           PageID #:
                                    480




          62.   The Defendant STANISLAV AMELCHYTS also promotes and

 distributes an Android version of Popcorn Time on the website https://popcorn-

 time.en.uptodown.com/android as of December 21, 2018. See Exhibit “20”.

          63.   The operators of the website uptodown.com have indicated that a third

 party uploaded Popcorn Time onto their website. Upon information and belief, the

 third party was Defendant STANISLAV AMELCHYTS.

          64.   The operators of the website uptodown.com store information for third

 parties that upload software applications to their website.

          65.   The third party who uploaded Popcorn Time to the website

 uptodown.com          indicated      that        their   email     address      was

 thetime4popcorn@gmail.com, the same email address indicated by Defendant

                                             16
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 17 of 51       PageID #:
                                    481



 STANISLAV AMELCHYTS on his website popcorn-time.to. See Decl. of Counsel

 at ¶¶23-24.

          66.   The third party who uploaded Popcorn Time to the website

 uptodown.com indicated that their official website was popcorn-time.se, which as

 of December 21, 2018, redirects to popcorn-time.to, Defendant STANISLAV

 AMELYCHYTS’s website. Id.




          67.   As   of   December   21,    2018,   the   Defendant   STANISLAV

 AMELYCHYTS’s Windows version of Popcorn Time has been downloaded over

 4,280,000 times from the website uptodown.com. Id. at ¶20.

          68.   As   of   December   21,    2018,   the   Defendant   STANISLAV

 AMELYCHYTS’s Android version of Popcorn Time has been downloaded over

 12,146,000 times from the website uptodown.com.

          69.   The Defendant STANISLAV AMELYCHYTS also promoted Popcorn

 Time as “Free Movies app” and distributed Popcorn Time in the Google Play app

 store. See Decl. of Yangrelig at ¶3-4.

                      B. The Second Defendant, CLINTON BOVEE
                                           17
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 18 of 51           PageID #:
                                    482



          70.    Defendant CLINTON BOVEE is an individual who resides in

 Honolulu, Hawaii.

          71.    Previously identified as Defendant DOE 15, Plaintiffs have discovered

 that Defendant CLINTON BOVEE is the individual at IP address 72.253.205.136

 who infringed Venice’s Copyright in the motion picture Once Upon a Time in

 Venice initially on 2017-6-19 4:06 UTC by sharing a copy with a group of

 BitTorrent users or peers whose computers are collectively interconnected for the

 sharing of a particular unique file, otherwise known as a “swarm” via “hash”

 number         SHA1:87613C90F985DC3142D60FBEA0BAF966F3D53A2A.                    See

 Exhibit “7” (entries 137-140).

          72.    Hawaiian Telcom, the Internet Service Provider (ISP) for IP address

 72.253.205.136, indicated that the IP address 72.253.205.136 was assigned to

 Defendant CLINTON BOVEE’s landlord Jamie Leong on 2017-6-19 4:06 UTC.

          73.    Plaintiffs have discovered that Defendant CLINTON BOVEE is the

 same defendant identified as Defendant DOE 1 in an earlier copyright infringement

 case (“First Case”) 1:17-cv-00165-RLP-NONE concerning the Copyrighted Work

 Eliminators.

          74.    With regards to the First Case, Hawaiian Telcom also indicated that

 the IP address 72.253.205.136 was assigned to Defendant CLINTON BOVEE’s

 landlord Jamie Leong on 2017-01-28 08:17:48 UTC.

                                            18
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 19 of 51     PageID #:
                                    483



          75.    Defendant CLINTON BOVEE installed Popcorn Time on his

 computer. See Decl. of Ngai at ¶2.

          76.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 the copyright protected Work Eliminators on 2017-01-28 08:17:48 UTC as shown

 in Exhibit 7.

          77.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 London Has Fallen and thereby infringed the copyright on 2/6/2017 10:46 UTC as

 shown in Exhibit 7.

          78.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 Mechanic: Resurrection and thereby infringed the copyright on 2/6/2017 11:49

 UTC as shown in Exhibit 7.

          79.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 the Copyright protected Work Sniper Special Ops on 4/4/2017 07:21:00 UTC as

 shown in Exhibit 7.

          80.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 the Copyright protected Work I Am Wrath on 6/10/2017 07:19:00 UTC as shown in

 Exhibit 7.

          81.    Defendant CLINTON BOVEE downloaded and/or shared a copy of

 the Copyright protected Work Lady Bloodfight on 8/6/2017 06:29:00 UTC as shown

 in Exhibit 7.

                                        19
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 20 of 51              PageID #:
                                    484



          82.   Defendant CLINTON BOVEE downloaded and/or shared a copy of

 The Hitman’s Bodyguard and thereby infringed the copyright on 9/4/2017 18:09

 UTC.

          83.   The Defendant CLINTON BOVEE has been confirmed sharing and/or

 downloading nearly 181 contents at the IP address from 12/21/2016 to 9/4/2017.

          84.   All of the confirmed sharing and/or downloading shared a common

 Peer ID prefix “2D5554323231302D”.

                                       IV.    JOINDER

          85.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

 joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a

 right to relief arising out of the same transaction, occurrence, or series or

 transactions, namely the use of Defendant STANISLAV AMELYCHYTS’s

 Popcorn Time by Defendant CLINTON BOVEE to infringe Plaintiffs’ Works as

 promoted and instructed by Defendant STANISLAV AMELYCHYTS; and (b) that

 there are common questions of law and fact.

          86.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was

 properly joined because, as set forth in more detail below, the Plaintiffs assert: (a)

 a right to relief arising out of the same transaction, occurrence, or series or

 transactions, namely the use of Defendant STANISLAV AMELYCHYTS’s

 Popcorn Time by Defendant CLINTON BOVEE to infringe Plaintiffs’ Works; and

                                             20
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 21 of 51          PageID #:
                                    485



 (b) that there are common questions of law and fact.

                            V.     FACTUAL BACKGROUND

          A. The First Plaintiff Owns the Copyright to the Work

          87.   Venice is the owner of the copyright for the motion picture Once Upon

 a Time in Venice.

          88.   Once Upon a Time in Venice is the subject of copyright registration

 (Registration Number PA 2-039-391) for the motion picture, and this action is

 brought pursuant to 17 U.S.C. § 411. See, Exhibit “8”.

          89.   Millennium is the owner of the copyrights for the motion pictures

 London Has Fallen, Mechanic: Resurrection, Boyka: Undisputed IV and Criminal.

          90.   London Has Fallen is the subject of copyright registration

 (Registration Number PA 1-982-831) for the motion picture, and this action is

 brought pursuant to 17 U.S.C. § 411. See, Exhibit “9”.

          91.   Mechanic: Resurrection is the subject of a copyright registration

 (Registration Number PA 1-998-057), and this action is brought pursuant to 17

 U.S.C. § 411. See Exhibit “10”.

          92.   Criminal is the subject of a copyright registration (Registration

 Number PA 1-984-029), and this action is brought pursuant to 17 U.S.C. § 411.

          93.   Boyka: Undisputed is the subject of copyright registrations

 (Registration Number PA 2-031-176) for the motion picture and (Registration

                                           21
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 22 of 51                PageID #:
                                    486



 Number PA 3-798-816) for the screenplay, and this action is brought pursuant to 17

 U.S.C. § 411. See Exhibit “11”

          94.   Bodyguard Productions is the owner of the copyright for the motion

 picture The Hitman’s Bodyguard.

          95.   The motion picture The Hitman’s Bodyguard is the subject of

 copyright registration (Registration Number PAu 3-844-508) for the motion picture,

 and this action is brought pursuant to 17 U.S.C. § 411. See, Exhibit “12”.

          96.   Plaintiffs’ motion pictures are currently offered for sale in commerce.

          97.   Defendants had notice of Plaintiffs’ rights through general publication

 and advertising associated with the motion picture, packaging and copies, and at

 least the credits indicated in the content of the motion picture which bore a proper

 copyright notice. See, Exhibit “13”.

          B. Defendant STANISLAV AMELYCHYTS intentionally induces users’

          Infringements of the Plaintiffs’ Copyrights

          98.   Popcorn Time has been referred to in the news media as “Netflix for

 pirates”. http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [accessed on Dec. 24,

 2018].

          99.   Popcorn Time provides an interface so that users can easily copy and

 share copies of copyright protected content, including Plaintiffs’.

          100. The home interface of Popcorn Time includes a collection of title art

                                             22
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 23 of 51         PageID #:
                                    487



 of popular motion pictures and a search bar where a user can enter words associated

 with a copyright protected motion picture they wish to copy. See Decl. of Arheidt

 at ¶6.

          101. Simply entering words associated with a motion picture automatically

 generates a pull down tab below the search bar with a narrowed selection of motion

 pictures associated with the words. Id.




          102. Upon selecting one of the narrowed selection of motion pictures,

 Popcorn Time generates a display including art of the motion picture, a description

 of the motion picture, and options to watch the motion picture in various high

 quality and language formats. Id. at ¶7.



                                            23
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 24 of 51        PageID #:
                                    488




          103. Upon clicking the “Watch It Now” button, Popcorn Time generates a

 pop-up window with language encouraging the user to enter into an agreement with

 a virtual private network (“VPN”) provider to purchase VPN service. Id. at ¶8.




                                         24
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 25 of 51        PageID #:
                                    489




          104. Upon information and belief, the VPN provider being promoted by

 Popcorn Time is in a financial relationship with Defendant STANISLAV

 AMELYCHYTS so that Defendant STANISLAV AMELYCHYTS profits when a

 user chooses to purchase the VPN. See Decl. of Counsel at ¶24 (reshown below).




          105. Upon pressing the “Continue” button, Popcorn Time generates various

 screen shots of the motion picture while displaying the download progress and

 continuing to generate a pop-up window with language encouraging the user to


                                          25
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 26 of 51        PageID #:
                                    490



 enter into the agreement with the VPN provider. See Decl. of Arheidt at ¶9.




          106. Popcorn Time can be used to download a complete high resolution

 (1080p) copy of Plaintiffs’ Works. Id. at ¶¶ 10, 13.
                                          26
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 27 of 51           PageID #:
                                    491



          107. Defendant STANISLAV AMELYCHYTS advertises Popcorn Time

 for being used for infringing Copyright protected Works, including Plaintiffs’ on

 various channels, including, but not limited to, popcorn-time.to and uptodown.com.

          108. Popcorn Time uses the BitTorrent client protocol to allow users to

 download and share copyright protected content, including Plaintiffs’ Works from

 Torrent sites.

          109. According to the BitTorrent Peer ID convention, the Client application

 sets the Peer ID and the first few characters are reserved to specify the Client

 application. See Exhibit “14”.

          110. When Plaintiffs’ investigator tested Popcorn Time to confirm that the

 Works could be copied, he was also assigned a Peer ID beginning with 2D5. See

 Decl. of Arheidt at ¶11.

          111. All of the confirmed sharing and/or downloading associated with

 Defendant        CLINTON     BOVEE      shared   a   common      Peer   ID    prefix

 “2D5554323231302D”, which also begun with 2D5.

          112. Defendant STANISLAV AMELYCHYTS distributed Popcorn Time

 to users, including Defendant CLINTON BOVEE on said various channels.

          113. Defendant CLINTON BOVEE installed Defendant STANISLAV

 AMELYCHYTS’s Popcorn Time on his device.

          114. While holding himself out as Jamie Leong and/or speaking on her

                                           27
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 28 of 51         PageID #:
                                    492



 behalf, Defendant CLINTON BOVEE admitted to using Popcorn Time among

 other piracy applications. See Decl. of Ngai at ¶2.

          115. Defendant CLINTON BOVEE used Popcorn Time for its intended and

 unquestionably infringing purposes, most notably to obtain immediate, unrestricted,

 and unauthorized access to unauthorized copies of Plaintiffs’ Copyrighted Works.

          116. Defendant STANISLAV AMELYCHYTS promotes the use of

 Popcorn Time for overwhelmingly, if not exclusively, infringing purposes, and that

 is how Defendant CLINTON BOVEE used Popcorn Time.

          117. Defendant STANISLAV AMELYCHYTS urges Popcorn Time users

 to download infringing content.

          118. Defendant STANISLAV AMELYCHYTS urges Popcorn Time users

 to share copies (“seed”) copyright protected content by including an “enable

 seeding” check box. Decl. of Counsel at ¶25.




                                          28
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 29 of 51   PageID #:
                                    493




          119. Defendant STANISLAV AMELYCHYTS uses the website(s) to

 announce software updates to Popcorn Time and advertise the availability of

 infringing content. Id.




                                      29
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 30 of 51           PageID #:
                                    494




          120. The commercial value of Defendant STANISLAV AMELYCHYTS’s

 Popcorn Time depends on high-volume copying of unauthorized content through

 Popcorn Time.      Defendant STANISLAV AMELYCHYTS promises his users

 reliable and convenient access to all the content they can download and users install

 Popcorn     Time    on   their   devices    based   on   Defendant    STANISLAV

 AMELYCHYTS’s promotions and apparent success in delivering infringing

 content to his customers.

          121. Defendant STANISLAV AMELYCHYTS even asserts copyright

 protection for his website. Id. at ¶25.
                                            30
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 31 of 51             PageID #:
                                    495




          C. The Defendant CLINTON BOVEE Used Defendant STANISLAV

          AMELYCHYTS’s Popcorn Time to Infringe the Plaintiffs’ Copyrights

          122. Popcorn Time uses the BitTorrent protocol, which is one of the most

 common peer-to-peer file sharing protocols (in other words, set of computer rules)

 used for distributing large amounts of data.

          123. The BitTorrent protocol’s popularity stems from its ability to distribute

 a large file without creating a heavy load on the source computer and network. In

 short, to reduce the load on the source computer, rather than downloading a file

 from a single source computer (one computer directly connected to another), the
                                            31
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 32 of 51           PageID #:
                                    496



 BitTorrent protocol allows users to join a "swarm" of host computers to download

 and upload from each other simultaneously (one computer connected to numerous

 computers).

          1. Defendant CLINTON BOVEE Installed Popcorn Time onto his

          Computer

          124.   A BitTorrent “Client” is a software program that implements the

 BitTorrent Protocol. Defendant STANISLAV AMELYCHYTS’s Popcorn Time is

 one such software program.

          125.   Once installed on a computer, Popcorn Time serves as the user’s

 interface during the process of uploading and downloading data using the BitTorrent

 protocol.

          126.   Defendant CLINTON BOVEE installed Popcorn Time onto his

 computer. See Decl. of Ngai. At ¶2.

          2. The Initial Seed, Torrent, Hash and Tracker

          127. A BitTorrent user that wants to upload a new file, known as an “initial

 seeder,” starts by creating a “torrent” descriptor file using the Client he or she

 installed onto his or her computer.

          128. The Client takes the target computer file, the “initial seed,” here the

 copyrighted Work, and divides it into identically sized groups of bits known as

 “pieces.”

                                            32
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 33 of 51             PageID #:
                                    497



          129. The Client then gives each one of the computer file’s pieces, in this

 case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

 known as a “hash” and records these hash identifiers in the torrent file.

          130. When another peer later receives a particular piece, the hash identifier

 for that piece is compared to the hash identifier recorded in the torrent file for that

 piece to test that the piece is error-free. In this way, the hash identifier works like

 an electronic fingerprint to identify the source and origin of the piece and that the

 piece is authentic and uncorrupted.

          131. Torrent files also have an "announce" section, which specifies the URL

 (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

 (suggested) names for the files, their lengths, the piece length used, and the hash

 identifier for each piece, all of which are used by Clients on peer computers to verify

 the integrity of the data they receive.

          132. The “tracker” is a computer or set of computers that a torrent file

 specifies and to which the torrent file provides peers with the URL address(es).

          133. The tracker computer or computers direct a peer user’s computer to

 other peer user’s computers that have particular pieces of the file, here the

 copyrighted Work, on them and facilitates the exchange of data among the

 computers.

          134. Depending on the BitTorrent Client, a tracker can either be a dedicated

                                            33
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 34 of 51            PageID #:
                                    498



 computer (centralized tracking) or each peer can act as a tracker (decentralized

 tracking.)

          135. Defendant STANISLAV AMELYCHYTS promoted his own tracker

 which is at https://popcorn-tracker.org/ as of June 14, 2018. Decl. of Counsel at

 ¶¶31-32, Exhibit “5”.




          3. Torrent Sites

          136. “Torrent sites” are websites that index torrent files that are currently
                                            34
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 35 of 51            PageID #:
                                    499



 being made available for copying and distribution by people using the BitTorrent

 protocol. There are numerous torrent websites.

          137. Upon information and belief, Popcorn Time includes direct links to

 Torrent sites, and Defendant CLINTON BOVEE used Popcorn Time to go to a

 torrent site to upload and download Plaintiffs’ copyrighted Works.

          4. Uploading and Downloading a Work Through a BitTorrent Swarm

          138. Once the initial seeder has created a torrent and uploaded it onto one

 or more torrent sites, then other peers begin to download and upload the computer

 file to which the torrent is linked (here the copyrighted Works) using the BitTorrent

 protocol and BitTorrent Client that the peers installed on their computers.

          139. The BitTorrent protocol causes the initial seeder’s computer to send

 different pieces of the computer file, here the copyrighted Works, to the peers

 seeking to download the computer file.

          140. Once a peer receives a piece of the computer file, here a piece of the

 copyrighted Works, it starts transmitting that piece to the other peers.

          141. In this way, all of the peers and seeders are working together in what

 is called a “swarm.”

          142. Here, Defendant CLINTON BOVEE participated in the same swarm

 and directly interacted and communicated with other members of that swarm

 through digital handshakes, the passing along of computer instructions, uploading

                                           35
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 36 of 51           PageID #:
                                    500



 and downloading, and by other types of transmissions.

          143. In this way, and by way of example only, one initial seeder can create

 a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

 form of a computer file, like the Works here, upload the torrent onto a torrent site,

 and deliver a different piece of the copyrighted Works to each of the peers. The

 recipient peers then automatically begin delivering the piece they just received to

 the other peers in the same swarm.

          144. Once a peer has downloaded the full file, the BitTorrent Client

 reassembles the pieces and the peer is able to view the movie. Also, once a peer has

 downloaded the full file, that peer becomes known as “an additional seed,” because

 it continues to distribute the torrent file, here the copyrighted Works.

          5. The Plaintiffs’ Computer Investigators Identified the Defendant

          CLINTON BOVEE’s IP Address as a Participant in a Swarm That Was

          Distributing the Plaintiffs’ Copyrighted Works

          145. The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

 addresses that are being used by those people that are using the BitTorrent protocol

 and the Internet to reproduce, distribute, display or perform the Plaintiffs’

 copyrighted motion pictures.

          146. MEU used forensic software to enable the scanning of peer-to-peer

 networks for the presence of infringing transactions.

                                           36
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 37 of 51              PageID #:
                                    501



          147. MEU extracted the resulting data emanating from the investigation,

 reviewed the evidence logs, and isolated the transactions and the IP addresses

 associated therewith for the files identified by the SHA-1 hash value of the Unique

 Hash Number.

          148. The IP addresses, Unique Hash Numbers, and hit dates contained on

 Exhibit “7” accurately reflect what is contained in the evidence logs, and show: (1)

 that Defendant CLINTON BOVEE had copied a piece of each of the Plaintiffs’

 copyrighted motion pictures identified by a respective Unique Hash Number.

          149. Through each of the transactions, the Defendant CLINTON BOVEE’s

 computer used his identified IP address to connect to the investigative server from

 a computer in this District in order to transmit a full copy, or a portion thereof, of a

 digital media file identified by the Unique Hash Number.

          150. MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

 address listed on Exhibit “7” and verified that re-assemblage of the pieces using a

 BitTorrent Client results in a fully playable digital motion picture of the respective

 Work.

          151. MEU’s agent viewed the Work side-by-side with the digital media file

 that correlates to the Unique Hash Number and determined that they were identical,

 strikingly similar or substantially similar.

          6. The Plaintiffs’ Computer Investigators analyzed Defendant’s Popcorn

                                            37
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 38 of 51        PageID #:
                                    502



          Time and confirmed that it uses the BitTorrent protocol

          152.   The Plaintiffs requested Daniel Arheidt of MEU to install Popcorn

 Time from the website popcorn-time.to to confirm if it can be used to copy the

 Plaintiffs’ Works. See Decl. of Arheidt at ¶3.

          153. Daniel Arheidt confirmed that Popcorn Time can be used to make high

 resolution copies of Plaintiffs’ Works. Id. at ¶13.

          154. Daniel Arheidt used proprietary software Wireshark to analyze the

 network traffic and observed an unencrypted bittorrent handshake between IP

 addresses                    containing                  the                hash

 0D9E7ED5039C234B4383DB1C797522ADFC3CC2D0, which is a known hash

 for distributing the motion picture Hitman’s Bodyguard. Id. at ¶11.

          D. The Defendant STANISLAV AMELCHYTS contributed to Defendant

          CLINTON BOVEE’s Infringement of Plaintiffs’ Works.

          155. Defendant CLINTON BOVEE learned about Popcorn Time from the

 website or one of Defendant STANISLAV AMELCHYTS’ other distribution

 channels.

          156. The deceptive language of Defendant STANISLAV AMELCHYTS’s

 promotions convinced Defendant CLINTON BOVEE that Popcorn Time allowed

 him to legally watch free movies.

          157. Defendant CLINTON BOVEE followed the instructions on Defendant

                                           38
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 39 of 51              PageID #:
                                    503



 STANISLAV AMELCHYTS’s website popcorn-time.to to download Popcorn

 Time to his device while in Hawaii.

          158. Upon information and belief, Defendant CLINTON BOVEE used

 Popcorn Time to copy and distribute the Plaintiffs’ Works.

          E. The Defendant STANISLAV AMELCHYTS contributed to others’

          Infringements of Plaintiffs’ Works.

          159. Previously identified as Defendant DOE 5, David Cressman, a Hawaii

 resident, installed or had installed a version of Popcorn time on his device.

          160. David Cressman used Popcorn Time at IP address 76.172.3.23 to

 download and share a copy of the motion picture Once Upon a Time in Venice on

 June 20, 2017. See Exhibit “15”.

          161. David Cressman used Popcorn Time at IP address 76.172.3.23 to

 download and share multiple copies of the motion picture Mechanic: Resurrection

 on April 30, 2017.

          162. David Cressman used Popcorn Time at IP address 76.172.3.23 to

 download and share multiple copies of the motion picture Boyka: Undisputed IV

 between 6/5/2017-6/6/2017 April 30, 2017.

          163. An individual at IP address 72.234.164.9, previously identified as

 Defendant DOE 13C, installed Popcorn Time on his device and used Popcorn Time

 to download and share multiple copies of Once Upon a Time in Venice on July 10,

                                           39
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 40 of 51         PageID #:
                                    504



 2017, The Hitman’s Bodyguard on Sept. 8, 2017, Mechanic: Resurrection on Oct.

 22, 2016, and London Has Fallen on April 20, 2016 and May 20, 2016. See Exhibit

 “16”.

          164. An individual at IP address 70.212.131.178 in Hawaii installed

 Popcorn Time on his device and used Popcorn Time to download and share multiple

 copies of the motion picture Once Upon a Time in Venice on July 7, 2017 while in

 Hawaii.

          165. Marvin Yangrelig, a resident of Hawaii, installed Popcorn Time on his

 device from the Google Play app store in 2017. See Decl. of Marvin Yangrelig at

 ¶¶ 1-2.

          166. Marvin Yangrelig believed Popcorn Time was a legitimate application

 to watch content because it was advertised as “Free Movies app” and was available

 in the Google Play store. Id. at ¶4.

          167. Marvin Yangrelig used Popcorn Time to download multiple copies of

 the motion pictures Hitman’s Bodyguard between 3/16/2018 and 3/28/2018 and

 Once Upon a Time in Venice between 5/21/2018 and 5/28/2018. Id. at ¶3.

          168. Zanzalie Matautia, a resident of Hawaii, had Popcorn Time installed

 on her device. One or more members of her household used Popcorn Time at IP

 address 141.239.205.132 to download a copy of the motion picture Hitman’s

 Bodyguard on January 4, 2018 and Boyka: Undisputed on November 12, 2017.

                                           40
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 41 of 51        PageID #:
                                    505



          169. Romel Malacas, a resident of Hawaii, installed Popcorn Time on his

 android device and used Popcorn Time at IP address 76.172.62.3 to download a

 copy of the motion pictures Mechanic: Resurrection on October 1, 2016, Criminal

 on August 27, 2016 and Boyka: Undisputed IV on 4/4/2017.

          170. An individual at Internet Protocol (IP) addresses 70.212.128.187 and

 70.212.135.162 in Hawaii installed Popcorn Time on her device and used Popcorn

 Time to download and share multiple copies of the motion picture Boyka:

 Undisputed IV on April 15, 2017 while in Hawaii. See Exhibit “17”.

          171. Shirly Acosta, a Hawaii Resident, installed Popcorn Time on her

 device and used it at IP address 72.253.14.65 to download a copy of the motion

 picture Mechanic: Resurrection on September 27, 2016, the motion picture Mr.

 Church on October 27, 2016, and a copy of the motion picture London Has Fallen

 on July 7, 2016.

          172. Kody Kim, a Hawaii resident, installed a version of Popcorn Time

 from the website popcorn-time.to on his computer on July 25, 2016. See Decl. of

 Kody Kim at ¶3.

          173. The language on Defendant STANISLAV AMELCHYTS’s website

 led Kody Kim to believe that he could use Popcorn Time to watch free movies

 legally. Id at ¶¶4-5.

          174. Kody Kim used Popcorn Time to download at least a part of the motion

                                          41
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 42 of 51         PageID #:
                                    506



 pictures The Hitman’s Bodyguard and Singularity on or around November 8, 2017.

 Id. ¶¶6-7.

          175. A minor at Internet Protocol (IP) address 72.235.32.78 in Hawaii

 installed Popcorn Time on his device and used Popcorn Time download a copy of

 the motion picture Mechanic: Resurrection on January 15, 2017 while in Hawaii.

 See Exhibit “18”.

          176. Romel Malacas, a resident of Hawaii, installed Popcorn Time on his

 android device and used Popcorn Time at IP address 76.172.62.3 to download a

 copy of the motion pictures Mechanic: Resurrection on October 1, 2016, Criminal

 on August 27, 2016 and Boyka: Undisputed IV on 4/4/2017.

          177. Fernando Oleynick, a resident of Hawaii, installed Popcorn Time on

 his device and used Popcorn Time at IP address 141.239.217.196 to download a

 copy of the motion picture Mechanic: Resurrection on December 4, 2016. See

 Exhibit “19”.

                             VI. FIRST CLAIM FOR RELIEF

                                 (Copyright Infringement)

          178.   Plaintiffs re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

          179.   Plaintiffs are the copyright owner of the respective Works which

 contains an original work of authorship.

                                            42
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 43 of 51             PageID #:
                                    507



          180.   By using Popcorn Time and the processes described above, Defendant

 CLINTON BOVEE copied the constituent elements of the motion pictures Once

 Upon a Time in Venice, London Has Fallen, Mechanic: Resurrection and The

 Hitman’s Bodyguard that are original.

          181.   Each of the Plaintiffs did not authorize, permit, or provide consent to

 the Defendant CLINTON BOVEE to copy, reproduce, redistribute, perform, or

 display their Copyright protected motion pictures.

          182. As a result of the foregoing, Defendant CLINTON BOVEE violated

 each of the Plaintiffs’ exclusive right to: (A) Reproduce the Work in copies, in

 violation of 17 U.S.C. §§ 106(1) and 501; (B) Redistribute copies of the Work to

 the public by sale or other transfer of ownership, or by rental, lease or lending, in

 violation of 17 U.S.C. §§ 106(3) and 501; (C) Perform the copyrighted Work, in

 violation of 17 U.S.C. §§ 106(4) and 501, by showing the Work’s images; and, (D)

 Display the copyrighted Work, in violation of 17 U.S.C. §§ 106(5) and 501, by

 showing individual images of the Works non-sequentially and transmitting said

 display of the Works by means of a device or process to members of the public

 capable of receiving the display (as set forth in 17 U.S.C. § 101’s definition of

 “publicly” display.)

          183. By engaging in the infringement alleged in this Complaint, the

 Defendant CLINTON BOVEE deprived not only the producer of the Works from

                                            43
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 44 of 51             PageID #:
                                    508



 income that could have been derived when this film was shown in public theaters

 and offered for sale or rental, but also all persons involved in the production and

 marketing of this film, numerous owners of local theaters and retail outlets in

 Hawaii and their employees, and, ultimately, the local economy. The Defendant

 CLINTON BOVEE’s misconduct therefore offends public policy.

          184. The Plaintiffs have suffered damages that were proximately caused by

 the Defendant CLINTON BOVEE’s copyright infringements including, but not

 limited to lost sales, price erosion, and a diminution of the value of its copyright.

                           VII. SECOND CLAIM FOR RELIEF

                          (Contributory Copyright Infringement)

          185. Plaintiffs re-allege and incorporate by reference the allegations

 contained in each of the foregoing paragraphs.

          186. By participating in the BitTorrent swarm, Defendant CLINTON

 BOVEE induced, caused or materially contributed to the infringing conduct of

 other unnamed individuals.

          187. The Plaintiffs did not authorize, permit, or provide consent to the

 Defendant CLINTON BOVEE inducing, causing, or materially contributing to the

 infringing conduct of other unnamed individuals.

          188. Defendant CLINTON BOVEE knew or should have known that the

 other BitTorrent users in a swarm with it were directly infringing the Plaintiffs’

                                           44
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 45 of 51          PageID #:
                                    509



 copyrighted Works by copying constituent elements of the registered Works that

 are original. Indeed, Defendant CLINTON BOVEE directly participated in and

 therefore materially contributed to others’ infringing activities.

          189. By engaging in the contributory infringement alleged in this

 Complaint, the Defendant CLINTON BOVEE deprived not only the producer of

 the Works from income that could have been derived when this film was shown in

 public theaters and offered for sale or rental, but also all persons involved in the

 production and marketing of this film, numerous owners of local theaters and retail

 outlets in Hawaii and their employees, and, ultimately, the local economy. The

 Defendant CLINTON BOVEE’s misconduct therefore offends public policy.

          190. The Plaintiffs have suffered damages that were proximately caused by

 the Defendant CLINTON BOVEE’s contributory copyright infringement including,

 but not limited to lost sales, price erosion, and a diminution of the value of its

 copyright.

                           VIII. THIRD CLAIM FOR RELIEF
             (Contributory Copyright Infringement based upon Inducement of
                                      Torrenting)

          191. Plaintiffs re-allege and incorporate by reference the allegations

 contained in each of the foregoing paragraphs.

          192. Plaintiffs are the copyright owners of the Works which each contains

 an original work of authorship.

                                           45
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 46 of 51            PageID #:
                                    510



          193. Defendant STANISLAV AMELCHYTS had actual knowledge of third

 parties’ infringement of Plaintiffs’ exclusive rights under the Copyright Act.

          194.   Defendant STANISLAV AMELCHYTS intentionally induces the

 infringement of Plaintiffs’ exclusive rights under the Copyright Act, including

 infringement of Plaintiffs’ exclusive right to distribute and/or publicly perform

 copies of Copyrighted Works. As intended and encouraged by Defendant

 STANISLAV AMELCHYTS, Popcorn Time connects users to Torrent sources

 and/or sites that deliver copies of Plaintiffs’ Copyrighted Works. The operators of

 these Torrent sources/sites directly infringe Plaintiffs’ exclusive rights by providing

 unauthorized copies of the works to the public, including to Popcorn Time users.

          195. Once the Popcorn Time user has obtained a complete copy of the

 Plaintiffs’ Copyrighted Works, that particular user also becomes another Torrent

 source that delivers copies of Plaintiffs’ Copyrighted Works.

          196. These operators, or others operating in concert with them, control the

 facilities and equipment used to store and distribute the content, and they actively

 and directly cause the content to be distributed when Popcorn Time users click on a

 link for the content.

          197. Defendant STANISLAV AMELCHYTS induces the aforementioned

 acts of infringement by supplying Popcorn Time that facilitates, enables, and creates

 direct links between his users and the infringing Torrent sources, and by actively

                                           46
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 47 of 51             PageID #:
                                    511



 inducing, encouraging and promoting the use of Popcorn Time for blatant copyright

 infringement.

          198. Defendant STANISLAV AMELCHYTS’s intentional inducement of

 the infringement of Plaintiffs’ rights in each of their Copyrighted Works constitutes

 a separate and distinct act of infringement.

          199. Defendant     STANISLAV AMELCHYTS’s               inducement     of   the

 infringement of Plaintiffs’ Copyrighted Works is willful, intentional, and

 purposeful, and in disregard of and with indifference to the rights of the Plaintiffs.

          200. Defendant STANISLAV AMELCHYTS’s actions are a direct and

 proximate cause of the infringements of Plaintiffs’ Works.

                            IX. FOURTH CLAIM FOR RELIEF
                 (Contributory Copyright Infringement based upon Material
                                      Contribution)

          201. Plaintiffs re-allege and incorporate by reference the allegations

 contained in each of the foregoing paragraphs.

          202. Defendant STANISLAV AMELCHYTS has actual or constructive

 knowledge of infringement of Plaintiffs’ exclusive rights under the Copyright Act.

 Defendant STANISLAV AMELCHYTS knowingly and materially contributes to

 such infringing activity.

          203. Defendant STANISLAV AMELCHYTS knowingly and materially

 contributes to the infringement of Plaintiffs’ exclusive rights under the Copyright

                                           47
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 48 of 51           PageID #:
                                    512



 Act, including infringement of Plaintiffs’ exclusive right to publicly perform and

 distribute their works. Defendant STANISLAV AMELCHYTS designs and

 promotes the use of Popcorn Time to connect customers to unauthorized online

 sources to download copies of Plaintiffs’ Copyrighted Works. The operators of

 these source repositories directly infringe Plaintiffs’ public performance rights by

 providing unauthorized copies of the works to the public, including to Popcorn Time

 users. The operators, or others operating in concert with them, control the facilities

 and equipment used to store and deliver copies of the content, and they actively and

 directly cause the content to be distributed when Popcorn Time users click on a link

 for the content.

          204. Defendant STANISLAV AMELCHYTS knowingly and materially

 contributes to the aforementioned acts of infringement by supplying the software

 application that facilitates, encourages, enables, and creates direct links between

 Popcorn Time users and infringing operators of the Torrent services, and by actively

 encouraging, promoting, and contributing to the use of their Popcorn Time for blatant

 copyright infringement.

          205. Defendant STANISLAV AMELCHYTS’s knowing and material

 contribution to the infringement of Plaintiffs’ rights in each of their Copyrighted

 Works constitutes a separate and distinct act of infringement.

          206. Defendant STANISLAV AMELCHYTS’s knowing and material

                                          48
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 49 of 51            PageID #:
                                    513



 contribution to the infringement of Plaintiffs’ Copyrighted Works is willful,

 intentional, and purposeful, and in disregard of and with indifference to the rights of

 Plaintiffs.

          207. As a direct and proximate result of the infringement to which Defendant

 STANISLAV AMELCHYTS knowingly and materially contributes, Plaintiffs are

 entitled to damages and Defendant STANISLAV AMELCHYTS’s profits in

 amounts to be proven at trial.

          208. Defendant STANISLAV AMELCHYTS obtained a direct financial

 interest, financial advantage, and/or economic consideration from the infringements

 in Hawaii as a result of their infringing actions in the United States.

          209. Defendant STANISLAV AMELCHYTS’s actions are a direct and

 proximate cause of the infringements of Plaintiffs’ Works.

          WHEREFORE, the Plaintiffs respectfully requests that this Court:

          (A) permanently enjoin Defendant CLINTON BOVEE from continuing to

 infringe the Plaintiffs’ copyrighted Works;

          (B) order that Defendant CLINTON BOVEE delete and permanently remove

 the torrent file relating to the Plaintiffs’ copyrighted Works from each of the

 computers under Defendant’s possession, custody, or control;

          (C) order that Defendant CLINTON BOVEE delete and permanently remove

 the copy of the Works Defendant CLINTON BOVEE has on the computers under

                                            49
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 50 of 51             PageID #:
                                    514



 the Defendant CLINTON BOVEE’s possession, custody, or control;

          (D) enter temporary, preliminary and permanent injunctions enjoining

 Defendant STANISLAV AMELCHYTS and those under his control from

 continuing to contribute to infringement of the Plaintiffs’ copyrighted Works;

          (E) Entry of an Order pursuant to 28 U.S.C §1651(a), The All Writs Act, that,

 the operator of the websites: (i) popcorn-time.to; and (ii) popcorn-tracker.org

 immediately remove all versions of the software application Popcorn Time from

 their website and any references to a Popcorn Tracker;

          (F) Entry of an Order pursuant to 28 U.S.C §1651(a), The All Writs Act, that,

 the domain popcorn-time.to be transferred by the Registrar Tonic Domains

 Corporation to Plaintiffs’ control.

          (G) Entry of an Order pursuant to 28 U.S.C §1651(a), The All Writs Act, that,

 upon Plaintiffs’ request, those in privity with Defendant STANISLAV

 AMELCHYTS and those with notice of the injunction, including any Internet search

 engines, Web hosts, name servers, domain-name registrars, and domain name

 registries and/or their administrators that are provided with notice of the injunction,

 cease facilitating access to any or all domain names and websites through which

 Defendant STANISLAV AMELCHYTS engages in the distribution and promotion

 of Popcorn Time;

          (H) award the Plaintiffs either their actual damages and any additional profits

                                             50
 17-335
Case 1:17-cv-00335-JAO-KJM Document 72 Filed 12/28/18 Page 51 of 51                 PageID #:
                                    515



 of the Defendant STANISLAV AMELCHYTS pursuant to 17 U.S.C. § 504(a)-(b)

 or statutory damages of $150,000 per work pursuant to 17 U.S.C. § 504-(a) and (c),

 whichever is greater;

          (I) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to

 17 U.S.C. § 505; and

          (J) grant the Plaintiffs any and all other and further relief that this Court deems

 just and proper.

          DATED: Kailua-Kona, Hawaii, December 28, 2018.


                                     CULPEPPER IP, LLLC

                                     /s/ Kerry S. Culpepper
                                     Kerry S. Culpepper

                                     Attorney for Plaintiffs
                                     Venice PI, LLC.
                                     Millennium Funding, Inc., and
                                     Bodyguard Productions, Inc.




                                              51
 17-335
